Citation Nr: 0027217	
Decision Date: 10/13/00    Archive Date: 10/19/00

DOCKET NO.  99-14 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a neck disorder.  

2.  Entitlement to service connection for a left knee 
disorder.  

3.  Entitlement to service connection for a right knee 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from July 1974 to 
July 1977.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  The 
RO certified the issues for appeal as being whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for disorders of the neck, 
left knee, and right knee, based on a finding that a July 
1994 rating decision that denied service connection for those 
disorders became final when the appellant did not timely 
appeal the rating decision.  In reviewing the claims file, 
the Board finds that after receiving notice of the July 1994 
rating decision, the appellant submitted a July 1994 
statement that appeared to reflect her disagreement with the 
rating decision.  It is the Board's opinion that the 
appellant's July 1994 statement constituted a notice of 
disagreement with the July 1994 rating decision that 
triggered the RO's duty to furnish her with a statement of 
the case, which was not done.  Hence, the July 1994 rating 
decision did not become final, and the appellant's original 
claim has remained open since 1994.  While the RO has 
characterized the issues as claims to reopen, the appellant 
and her representatives have argued on the merits of direct 
service connection and the Board finds that so addressing 
those issues would not violate the veteran's due process 
rights. 


FINDINGS OF FACT

1.  Arthritis was not demonstrated in the appellant's neck 
within the first year after service.  

2.  There is no competent medical evidence of a nexus between 
the appellant's current arthritis of the neck and inservice 
disease or injury.  

3.  A left knee disorder was not present in service, nor was 
arthritis demonstrated in the appellant's left knee within 
the first year after service.  

4.  There is no competent medical evidence of a nexus between 
the appellant's current arthritis of the left knee and 
inservice disease or injury.  

5.  There is no competent medical evidence of a current right 
knee disorder.  


CONCLUSIONS OF LAW

1.  The appellant has not submitted a well-grounded claim for 
service connection for a neck disorder.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

2.  The appellant has not submitted a well-grounded claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (1999).  

3.  The appellant has not submitted a well-grounded claim for 
service connection for a right knee disorder.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(d) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant argues that she has neck, left knee, and right 
knee disorders that had their origins during her period of 
active military service.  She indicated at her October 1999 
Regional Office hearing that she had received treatment for 
her neck and bilateral knee disorders during service at 
Darnell Army Hospital at Ft. Hood, Texas.  The service 
medical records associated with the claims file include ones 
from Darnell Army Hospital.  

A claimant filing for VA benefits has the duty to submit 
evidence that must "justify a belief by a fair and impartial 
individual" that the claim is plausible, and, therefore, well 
grounded.  38 U.S.C.A. § 5107(a).  A claim is not well 
grounded if the claimant fails to present such evidence.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  Evidentiary 
assertions by the claimant must be accepted as true for the 
purpose of determining if a claim is well grounded, except 
where such assertions are inherently incredible or beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  

For a claim of service connection to be well grounded, there 
must be competent evidence of current disability, of the 
incurrence or aggravation of a disease or injury during 
service, and of a nexus between the inservice injury or 
disease and the current disability.  That is, an injury 
during service may be verified by competent medical or lay 
witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause or 
symptoms during service, a competent opinion of a medical 
professional is required.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, where a 
veteran served continuously for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

The evidence presented in this case includes, in addition to 
the service medical records and postservice private and VA 
medical records, hearing testimony provided by the appellant 
and her spouse at an October 1999 Regional Office hearing and 
statements from three friends and a fellow serviceperson, 
dated in October and November 1999.  The Board's review has 
included consideration of this evidence to determine if there 
are well-grounded claims for service connection for a neck 
disorder, a left knee disorder, and a right knee disorder.  

With regard to the claims involving neck and left knee 
disorders, the first element required to show a well-grounded 
service connection claim is met because the medical evidence 
shows that X-rays of the appellant's cervical spine and left 
knee in June 1994 revealed degenerative changes in those 
joints.  There is no competent medical evidence, however, 
that indicates she currently has a right knee disorder.  

The second element for a well-grounded claim is satisfied 
with regard to the claims for service connection for neck and 
left knee disorders, based on lay evidence in the form of 
statements and testimony from the appellant and statements 
from several friends.  But the third element of Caluza is not 
met as to either of those claims because the appellant fails 
to show the required nexus between her current neck and left 
knee disorders and any injury or disease in service.  There 
is no medical evidence establishing a link of the 
degenerative changes of the neck and left knee to the 
appellant's active military service.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Franko v. Brown, 4 
Vet. App. 502, 505 (1993).  The Board notes that there is no 
medical evidence of record that demonstrates the presence of 
arthritis in the appellant's neck or left knee in service or 
within the first year after her separation from service.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding her disorders of the neck, 
left knee, and right knee, along with the statements from 
friends, the record does not show that she or her friends are 
medical professionals, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship of her neck, left knee, and right knee disorders 
to service.  Consequently, the hearing testimony and lay 
statements, while credible with regard to the appellant's 
subjective complaints and history, are not competent evidence 
for the purpose of showing a nexus between current complaints 
and service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Based upon the foregoing, the Board concludes that the 
appellant has failed to meet her initial burden of presenting 
evidence that her claims for service connection for a neck 
disorder, a left knee disorder, and a right knee disorder are 
plausible or otherwise well grounded.  Therefore, they must 
be denied.  

Where the veteran has not met her initial burden, VA has no 
duty to assist her in developing facts pertinent to her 
claim, including no duty to provide her with a medical 
examination.  38 U.S.C.A. § 5107(a); Rabideau v. Derwinski, 
2 Vet. App. 141, 144 (1992) (where the claim was not well 
grounded, VA was under no duty to provide the veteran with an 
examination).  However, in the limited circumstances where a 
claim for benefits is incomplete, and references other known 
and existing evidence, VA is obliged under 38 U.S.C.A. 
§ 5103(a) to advise the claimant of the evidence needed to 
complete his application, and this duty must be based on the 
facts of each case.  See Robinette v. Brown, 8 Vet. App. 69, 
80 (1995).  In this case, the RO substantially complied with 
this obligation in the statement of the case issued in July 
1994.  Unlike the situation in Robinette, she has not put VA 
on notice of the existence of any specific evidence that, if 
submitted, could make these claims well grounded.  

Although the RO did not specifically state that it denied the 
appellant's claims for service connection for disorders of 
the neck, left knee, and right knee on the basis that they 
were not well grounded, the Board concludes that this error 
was not prejudicial to her.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  



ORDER

The claims for service connection for a neck disorder, a left 
knee disorder, and a right knee disorder are denied.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

